15-01097-mew         Doc 84-1       Filed 02/06/19 Entered 02/06/19 15:29:53             Exhibit   Pg
                                                1 of 2


Counsel Present at Mediation / Representing

 Counsel                                          Representing
 David Wolnerman, Esq.                            Ms. Elizabeth Slavutsky, personally.
 White & Wolnerman, PLLC
 950 Third Avenue, 11th Floor
 New York, New York 10022
 (212) 308‐0667

 Frederick Schmidt, Esq.                          Boston Properties / Landlord
 Menachem Kastner, Esq.
 Cozen O’Connor
 277 Park Avenue
 New York, NY 10172
 Phone +1 (212) 883‐4900

 Melanie L. Cyganowski, Esq.                      Blue Dog at 399 (Debtor)
 Oleg Sabel, Esq.                                 Bankruptcy Counsel
 Otterbourg, PC
 230 Park Avenue
 New York, NY 10169
 (212) 905‐3614

 Seth B. Weinberg, Esq.                           Blue Dog at 399 (Debtor)
 Omid Zareh, Esq.                                 Litigation Counsel
 John Fant, Esq.                                  (Adversary Proceeding Boston Properties)
 Weinberg Zareh Malkin Price LLP
 45 Rockefeller Plaza, 20th Floor
 NY, NY 10111
 212‐899‐5470

 Scott Michael Hare, Esq.                         Blue Dog at 399 (Debtor)
 The Frick Building ‐ Suite 1806                  Counsel
 437 Grant Street                                 (Adversary Proceeding Seyfarth Shaw)
 Pittsburgh, PA 15219
 412‐338‐8632

 Karen Holdridge Esq.                             Boston Properties
 SVP, Regional General Counsel
 599 Lexington Avenue, 16th Floor
 New York, NY 10022
 (212) 326‐4025
 kholdridge@bostonpro


 Kristen V. Campana, Esq.                         Counsel to D&D Funding
 Proskauer
 Eleven Times Square
15-01097-mew        Doc 84-1     Filed 02/06/19 Entered 02/06/19 15:29:53             Exhibit    Pg
                                             2 of 2


 New York, NY 10036
 212.969.3066


Other Attendees:

Mr. Robert Powell              on behalf of D&D Funding (Creditor and Party to Proposed Settlement)

Ms. Elizabeth Slavutsky        Principal of Debtor
